Citation Nr: 1456106	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-28 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection tinnitus.  

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of this hearing is of record.  He also submitted additional evidence following this hearing, accompanied by a waiver of having such evidence initially considered by the RO.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, tinnitus had its onset during active duty service.

2.  On the record at the December 2013 videoconference hearing, the Veteran withdrew his appeal seeking service connection for hearing loss; there is no question of fact or law remaining before the Board in this matter.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for withdrawal of a substantive appeal are met with respect to the Veteran's claim seeking service connection for hearing loss; the Board has no further jurisdiction in such matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Tinnitus

As the claim seeking service connection for tinnitus is being granted in full; any error committed with respect to either the duty to notify or the duty to assist as to this matter is harmless and will not be further discussed.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

The Veteran claims he has tinnitus that had its onset in service.  It is not in dispute that he has tinnitus; the medical evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, based on the Veteran's occupational specialty in service (cannon crewmember), it may readily be conceded that he was exposed to hazardous noise levels in service. 

The Board finds that the competent evidence of record reasonably supports the Veteran's allegation that his tinnitus became manifest in service, and has persisted since.  While there are no complaints of, or treatment for, tinnitus noted in his service treatment records, ringing or buzzing in the ears, while annoying, might not be a complaint that is readily reported.  Following service, the Veteran has consistently reported that his tinnitus began in service and has persisted.  Significantly, in providing the opinion against the Veteran's claim for service connection for tinnitus, the June 2011 VA audiologist did not discount the Veteran's account of onset in service and persistence since as not credible.  Further, on December 2013 audiology consultation, the examiner opined that tinnitus is at least as likely as not caused by or a result of military noise exposure based on the Veteran's report of military noise exposure and onset during service.  The Board finds the Veteran's statements and testimony to be credible and competent evidence strongly supporting the claim that his tinnitus began in service and has persisted since.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, service connection for tinnitus is warranted.

Withdrawal - Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On the record at the December 2013 videoconference hearing, the Veteran withdrew his appeal seeking service connection for hearing loss.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board has no further jurisdiction to review an appeal in this matter, and the appeal must be dismissed.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hearing loss is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


